 



Exhibit 10.1
SOLECTRON CORPORATION
2002 STOCK PLAN
AMENDMENT TO RESTRICTED STOCK AGREEMENT
     This Amendment to Restricted Stock Agreement (“Amendment”) is entered into
as of October 11, 2006 by and between Solectron Corporation (the “Company”) and
Michael Cannon (the “Purchaser”).
     WHEREAS, the Purchaser had previously executed a Restricted Stock Agreement
dated as of November 22, 2005 (the “RSA”) to purchase 750,000 shares of the
Company’s Common Stock (the “Restricted Stock”) pursuant to a Notice of Grant of
Stock Option and subject to the terms and conditions of the Plan; and
     WHEREAS, the Board of Directors of the Company has approved an amendment to
the vesting provisions for the Restricted Stock.
     NOW THEREFORE, the parties agree as follows:
     1. The second, third and fourth sentences of Exhibit A-4 to the RSA are
hereby deleted in their entirety and the following sentence shall replace the
second sentence:
“Notwithstanding the foregoing, the Restricted Stock shall fully vest and the
Reacquisition Right with respect to all Unreleased Shares will lapse on November
22, 2008.”
     2. Except as set forth above, all other terms, provisions and conditions of
the RSA shall remain unchanged and in full force and effect.
     3. Capitalized terms used and not defined herein shall have the meaning set
forth in the RSA.
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day and date first set forth above.

             
PURCHASER:
      SOLECTRON CORPORATION    
 
           
 
           
Signature
      By    
 
           
 
           
Print Name
      Title    
 
           
Date:                                                             , 2006
      Date:                                                             , 2006  
 

